E.GRADY JOLLY, Circuit Judge,
with whom EDITH H. JONES, JERRY E. SMITH, RHESA HAWKINS BARKSDALE, DeMOSS and CLEMENT, Circuit Judges, join, Specially Concurring:
I concur in the opinion of the court. We took this case en banc to decide whether “objectively unreasonable” required an expressly articulated definition. I agree that we need not attempt to articulate a precise definition of “objectively unreasonable.” *248Nevertheless, there are considerations that habeas courts should take into account when the term “unreasonable application” is clearly at issue in a close case such as this one.
AEDPA is a creation of Congress, not the Constitution, and consequently subject to the familiar rules of statutory construction. See Williams v. Taylor, 529 U.S. 362, 407, 120 S.Ct. 1495, 146 L.Ed.2d 389 (2000)(using the canon of statutory construction that every clause of statute be given meaning in deciding the appropriate scope of the “contrary to” and “unreasonable application” clauses of § 2254(d)(1)). As Chief Justice Marshall observed in Ex Parte Bollman, 8 U.S. (4 Cranch) 75, 2 L.Ed. 554 (1807), “[T]he power to award the writ by any of the courts of the United States, must be given by written law.” Id. at 94, 2 L.Ed. 554. The Great Writ, as referred to in the Suspension Clause of the Constitution, embodied only the principle that the judiciary has the power to review the pretrial detention of a defendant by the executive. See Swain v. Pressley, 430 U.S. 372, 384-85, 97 S.Ct. 1224, 51 L.Ed.2d 411 (1977) (Burger, C.J., concurring in part and concurring in judgment); Lindh v. Murphy, 96 F.3d 856, 867-68 (7th Cir.1996) (en banc),rev’d on other grounds, 521 U.S. 320, 117 S.Ct. 2059, 138 L.Ed.2d 481 (1997); Henry J. Friendly, Is Innocence Irrelevant? Collateral Attack on Criminal Judgments, 38 U.Chi.L.Rev. 142, 170 (1970)(“It can scarcely be doubted that the writ protected by the suspension clause is the writ as known to the framers, not as Congress may have chosen to expand it, or, more pertinently, as the Supreme Court has interpreted what Congress did.”). In the 135 years since Congress first enacted a habeas corpus statute — that is to say, a statute that would grant federal jurisdiction allowing collateral attacks on state court judgments of conviction— the award of habeas relief has both expanded and contracted. Because federal courts are bound by the terms on which Congress sees fit to permit relief, we have no constitutional or other jurisprudential basis to be reluctant to accord state court decisions the full degree of deference that Congress intended and that the plain language of the statute requires.
In Williams, the Supreme Court provided a starting point for our understanding of the phrase “unreasonable application.” The Williams Court found that “a federal habeas court may not issue the writ simply because that court concludes in its independent judgment that the relevant state-court decision applied clearly established federal law erroneously or incorrectly. Rather the application must also be unreasonable.” 529 U.S. at 411, 120 S.Ct. 1495. The Williams Court also emphasized that the “unreasonable application” inquiry under AEDPA is an objective, as opposed to a subjective, inquiry. Id. at 410, 120 S.Ct. 1495.
In determining the meaning of any statute, we start with the statutory language. Blue Chip Stamps v. Manor Drug Stores, 421 U.S. 723, 756, 95 S.Ct. 1917, 44 L.Ed.2d 539 (1975) (Powell, J., concurring) (“The starting point in every case involving construction of a statute is the language itself.”). According to the leading legal dictionary, “unreasonable” means “not guided by reason; capricious or irrational.” See Black’s Law Dictionary 1537 (7th ed.1999); see also Merriam-Webster’s Collegiate Dictionary 1291 (10th ed.1998) (defining “unreasonable” as “not governed by or acting according to reason”). The plain language of the statute thus suggests deference to a state court decision unless it (1) involved a capricious or irrational application of clearly established federal law to the facts or (2) involved an application by the state courts that was not governed by reason.
To the extent that the plain meaning of the term “unreasonable” is ambiguous and *249not conclusive, we look to the legislative history to decipher Congress’s intent. Garcia v. United States, 469 U.S. 70, 76 n. 3, 105 S.Ct. 479, 83 L.Ed.2d 472 (1984)(quoting Schwegmann Brothers v. Calvert Distillers Corp., 341 U.S. 384, 395, 71 S.Ct. 745, 95 L.Ed. 1035 (1951) (Jackson, J., concurring opinion)). Here, the legislative history further reinforces the fact that Congress intended for habeas courts to give a very high degree of deference to state court applications of federal law.
In settling on the phrase “unreasonable application,” the Senate explicitly rejected an alternative wording offered in the House. Under the House version of the statute, habeas relief would have been available only if the state court decision was “contrary to, or involved an arbitrary or unreasonable application to the facts, of clearly established federal law.” 141 Cong. Rec. H1424 (daily ed. February 8, 1995)(emphasis added).
Significantly, the two words — “unreasonable” (the word eventually adopted by Congress) and “arbitrary” (the word rejected by Congress) — are not linguistically far apart. The word “arbitrary” means “determined by individual discretion; specif., determined by a judge rather than fixed rules, procedures, or law.” Black’s Law Dictionary at 100; see also Merriam-Webster’s Collegiate Dictionary at 59 (defining “arbitrary” as depending on the individual discretion (as of judge) and not fixed by law). The Senate — and ultimately the Congress — apparently believed that every arbitrary decision is unreasonable but that, in contrast, an unreasonable decision need not always be arbitrary.
In the light of these observations, perhaps the degree of deference federal courts owe to state court decisions can best be conceptualized if we imagine a spectrum that ranges from arbitrary applications of federal law on one end, to de novo review of those applications on the other. By virtue of the close relationship between the words “arbitrary” and “unreasonable,” it would seem that Congress intended that “unreasonable” would fall near the “arbitrary” end of the spectrum.
In applying the statute, it is also helpful to underscore that the plain terms of the statute require the habeas court to conduct an “unreasonableness” as opposed to a “reasonableness” inquiry into the state court’s application of federal law to the facts. Thus, translated to the case today, the question is not whether the Mississippi Supreme Court was reasonable when it applied the Strickland standard; instead, the question is whether the petitioner bore his burden of proving that the Mississippi Supreme Court’s application of Strickland was, in fact, treasonable.
In sum, we must always keep in mind that the statutory term “unreasonable” requires a very high deference to state court decisions.